                   Case 2:18-cv-01543-JLR Document 210 Filed 05/22/19 Page 1 of 4




 1                                                          THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9    BOMBARDIER INC.,
                                                      No. 2:18-cv-1543 JLR
10
                              Plaintiff,
                                                      DEFENDANT MITSUBISHI AIRCRAFT
11    v.                                              CORPORATION’S SUR-REPLY IN
                                                      OPPOSITION TO PLAINTIFF’S
12    MITSUBISHI AIRCRAFT                             UPDATED MOTION FOR
      CORPORATION, MITSUBISHI                         PRELIMINARY INJUNCTION
13    AIRCRAFT CORPORATION AMERICA
      INC., et al.,                                   ORIGINAL NOTE ON MOTION
14                                                    CALENDAR:
                                                      MAY 17, 2019
15                            Defendants.

16

17

18            Mitsubishi Aircraft Corporation (“MITAC”) respectfully moves pursuant to LR 7(g) to
19   strike two significant and extraneous misrepresentations of fact in Bombardier’s Reply to
20   Defendant Mitsubishi Aircraft Corporation’s Opposition to Bombardier Inc.’s Update Motion for
21   Preliminary Injunction against Mitsubishi Aircraft Corporation, Marc-Antoine Delarche and
22   Keith Ayre.
23            In MITAC’s opposition papers, Duc Nguyen, a digital forensic examiner employed by
24   FRONTEO, USA, explained that he had searched MITAC America network servers and the
25   MITAC America laptop computers of Cindy Dorneval, Laurus Basson and Marc-Antoine
26   Delarche. (Dkt. 178 at 1-4; Dkt 79 at 1-6). Mr. Nguyen explained under oath that his search has

     MITAC SUR-REPLY                                                          Perkins Coie LLP
     (NO. 18-CV-1543 JLR) – 1                                           1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     144449638.1                                                             Fax: 206.359.9000
                   Case 2:18-cv-01543-JLR Document 210 Filed 05/22/19 Page 2 of 4




 1   uncovered no evidence that any of the 11 documents containing Bombardier’s alleged trade
 2   secrets is or ever has been present on any MITAC America server or company laptop. (Dkt. 178
 3   at 2) (“This file name search analysis, combined with the analysis explained in my December 26,
 4   2018, Declaration, has not identified a copy of any of the eleven Burns and Tidd documents on
 5   any of the devices or servers I was provided or provided access to.”); (Dkt. 79, Ex. E) (listing the
 6   file names of the 11 Burns & Tidd documents).
 7            Mr. Nguyen went on to explain, however, that one of the 11 documents is contained on
 8   Cindy Dorneval’s personal computer. (Dkt. 178 at 3) (“One of the Burns & Tidd documents
 9   was present on Ms. Dorneval's personal computer: BM7002.02.15.02-Flight Performances.pdf.).
10   Ms. Dorneval provided Mr. Nguyen access to her personal computer because she occasionally
11   used her personal computer for Bombardier work (because Bombardier had never provided her
12   with a laptop computer). (Dkt. 64 at 2, 9). This document was stored on her personal computer
13   because Ms. Dorneval had saved it in her “career folder” in 2008, at a time when one of her
14   career goals was to progress to a career in flight testing. (Id. at 7)
15            Contrary to this, as well as Mr. Nguyen’s clear statement that he has found none of the
16   11 Burns & Tidd documents on any MITAC America computer, Bombardier twice asserts in its
17   reply brief that MITAC’s review uncovered one of the 11 documents on a “MITAC America
18   computer.” (Dkt. 190 at 10 and 14). These statements are false.
19            Prior to filing this motion, counsel for MITAC met with counsel for Bombardier and
20   called the error to their attention and asked that Bombardier correct the misstatements. Counsel
21   for Bombardier later spoke with their client and responded that they “respectfully decline” to
22   correct the error. Declaration of James Sanders in Support of Defendant Mitsubishi Aircraft
23   Corporation’s Sur-Reply in Opposition to Plaintiff’s Updated Motion for Preliminary Injunction
24   ¶¶2-3, and Ex. A.
25            Lest there be any lingering doubts, MITAC submits with this sur-reply a supplementary
26   declaration from Mr. Nguyen explaining in detail that the computer containing the one Burns &

     MITAC SUR-REPLY                                                                Perkins Coie LLP
     (NO. 18-CV-1543 JLR) – 2                                                 1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     144449638.1                                                                   Fax: 206.359.9000
                   Case 2:18-cv-01543-JLR Document 210 Filed 05/22/19 Page 3 of 4




 1   Tidd document is “a home computer owned by Ms. Dorneval” and that, contrary to
 2   Bombardier’s misrepresentations, his searches have found none of the 11 documents “on any
 3   MITAC America device or server.” Declaration of Duc Nguyen in Support of Defendant
 4   Mitsubishi Aircraft Corporation's Sur-reply to Bombardier's Response to Mitac's Opposition to
 5   Bombardier's Motion for Preliminary Injunction ¶¶ 3-4, 6.
 6            Accordingly, MITAC respectfully asks the Court to strike the following sentence and the
 7   following clause, found on pages 10 and 14, respectively, of Bombardier’s reply brief:
 8                     And even employing these best efforts, they still uncovered that
                       Defendant Cindy Dornéval affirmatively uploaded to her personal
 9                     MITAC laptops Bombardier’s BM7002.02.15.02 – Flight
                       Performances.pdf (Exhibit A to the Declaration of David Tidd,
10                     Dkt. # 8). (Declaration of Duc Nguyen, Dkt. # 178, ¶ 7.)
11                     ...
12                     For example, and by no means limiting, one document
                       misappropriated by Cindy Dornéval and stored on a MITAC
13                     America computer—by MITAC’s own admission (Nguyen Decl.,
                       Dkt. # 178, ¶ 7)
14

15
              RESPECTFULLY SUBMITTED this 22nd day of May 2019.
16
                                                         s/ James Sanders
17                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Mack H. Shultz, WSBA No. 27190
18                                                       James Sanders, WSBA No. 24565
                                                         Mary Z. Gaston, WSBA No. 27258
19                                                       Shylah R. Alfonso, WSBA No. 33138
                                                         Perkins Coie LLP
20                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
21                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
22                                                       E-mail: JRiedinger@perkinscoie.com
                                                         E-mail: MShultz@perkinscoie.com
23                                                       E-mail: JSanders@perkinscoie.com
                                                         E-mail: MGaston@perkinscoie.com
24                                                       E-mail: SAlfonso@perkinscoie.com
25                                                       Attorneys for Defendant Mitsubishi Aircraft
                                                         Corporation and Mitsubishi Aircraft
26                                                       Corporation America, Inc.

     MITAC SUR-REPLY                                                           Perkins Coie LLP
     (NO. 18-CV-1543 JLR) – 3                                            1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     144449638.1                                                              Fax: 206.359.9000
                   Case 2:18-cv-01543-JLR Document 210 Filed 05/22/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on May 22, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5            DATED this 22nd day of May, 2019.
                                                           s/ James Sanders
 6                                                         James Sanders, WSBA No. 24565
                                                           Perkins Coie LLP
 7                                                         1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
 8                                                         jsanders@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                      Perkins Coie LLP
      (No. 2:18-cv-1543 JLR) – 1                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     144451202.1                                                                 Fax: 206.359.9000
